            Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

                                                    )
 JOHN DOE,                                          )
                                                    )
                 Plaintiff,                         )
                                                    )
                 v.                                 )        Civil Action No. 1:19-cv-109-JD
                                                    )
 TRUSTEES OF DARTMOUTH COLLEGE                      )
                                                    )
                 Defendant.                         )
                                                    )

                      ANSWER TO COMPLAINT AND JURY DEMAND

       NOW COMES the Defendant, Trustees of Dartmouth College (“Dartmouth” or the

“College”), by and through its attorneys, Dinse, P.C. and Wadleigh, Starr & Peters, P.L.L.C., and

answers Plaintiff’s Complaint and Demand for Jury Trial as follows:

                                         INTRODUCTION

       1.       Admitted Doe was the subject of disciplinary procedures at Dartmouth between

September 2017 and February 2018. Otherwise, denied.

       2.       Denied.

       3.       Denied.

                                 JURISDICTION AND VENUE

       4.       This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       5.       Admitted that Dartmouth College is located in New Hampshire. Dartmouth is

without information or knowledge sufficient to form a belief as to the truth of the remaining

allegations in this paragraph; therefore, denied.
            Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 2 of 23




       6.       This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       7.       This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

                                             PARTIES

       8.       Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       9.       Admitted that Dartmouth College receives federal funds and that Dartmouth

College is a college located in Hanover, New Hampshire. Otherwise, denied.

       10.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       11.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       12.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       13.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       14.      Admitted.

       15.      The Student Handbook speaks for itself.

       16.      Admitted that Dean Kristi Clemens met with Doe to discuss the incident and that

the College did not issue an allegation letter in March 2018. Otherwise, denied as stated.




                                                  2
          Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 3 of 23




       17.     Dartmouth denies the first sentence of this paragraph. Dartmouth is without

information or knowledge sufficient to form a belief as to the truth of the allegations in this

paragraph; therefore, denied.

       18.     Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       19.     Admitted that Doe was arrested for violating a protective order in early May

2017. Dartmouth is without information or knowledge sufficient to form a belief as to the truth

of the remaining allegations in this paragraph; therefore, denied.

       20.     Admitted that on May 10, 2017, Adam Knowlton-Young sent a letter to Doe that

stated: “Specifically, it is alleged that on or about May 4, 2017 you communicated with parties in

violation of a restraining order, which had been issued for previous behavior that was threatening

or harassing. This continued contact in violation of the restraining order, if true, would be in

violation of Standards II and VI.” Otherwise, denied as stated.

       21.     Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       22.     Admitted that on September 11, 2017, Doe denied the allegations presented in the

Statement of Understanding of Students’ Rights in Disciplinary Matters. Denied that Anne

Hudak suggested to Plaintiff that he deny the allegations. Dartmouth is without information or

knowledge sufficient to form a belief as to the truth of the remaining allegations in this

paragraph; therefore, denied.

                                     The Sanctioning Process

       23.     Denied as stated.




                                                  3
             Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 4 of 23




        24.      Admitted that the Committee on Standards found Doe responsible for violating

Standard VI and imposed the sanction of separation on September 21, 2018. Otherwise, denied

as stated.

        25.      Admitted that the Committee on Standards found Doe responsible for violating

Standard VI and imposed the sanction of separation on September 21, 2018. Otherwise, denied

as stated.

        26.      The Student Handbook speaks for itself.

        27.      The Student Handbook speaks for itself.

        28.      Admitted that Dartmouth College’s Department of Safety and Security received a

report from Ms. Smith’s college’s police department in March 2017 and that no sanction was

imposed until September 2017. Otherwise, denied as stated.

        29.      The Student Handbook speaks for itself. Otherwise, denied.

        30.      Denied as stated.

        31.      Admitted that Katharine Strong and Doe communicated during November 2017

and that Ms. Strong informed Doe that Dartmouth could take actions related to information

Dartmouth received in March 2017 after March 2017. Otherwise, denied as stated.

        32.      Denied.

        33.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

        34.      Generally admitted.

        35.      Admitted that Mr. Nelson quoted messages that Doe sent to Ms. Smith more than

eleven times in the September 21, 2018 Casenote. Otherwise, denied as stated.




                                                  4
          Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 5 of 23




       36.     Admitted that the September 21, 2018 Casenote states: “In reaching its decision to

separate the student, Committee members acknowledged that he appeared to be experiencing a

great deal of distress, but they were especially concerned about his apparent inability to take

responsibility for his actions and his lack of awareness of the significance of his actions and their

impact on others.” Otherwise, denied as stated.

       37.     Denied.

       38.     Denied.

       39.     Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       40.     Denied as stated.

       41.     Denied as stated.

       42.     Denied.

       43.     Denied.

       44.     Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       45.     Denied as stated.

       46.     Denied.

       47.     Denied.

       48.     Denied.

                                            The Appeal

       49.     Admitted that a letter to Doe dated September 22, 2017 informed him that he had

the right to request review of the panel’s decision. Otherwise, denied as stated.




                                                  5
          Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 6 of 23




        50.    Admitted that Plaintiff submitted an appeal on October 4, 2017. Otherwise,

denied as stated.

        51.    Generally admitted.

        52.    Generally admitted.

        53.    Denied.

        54.    Admitted.

        55.    The article speaks for itself. Otherwise, denied.

        56.    The article speaks for itself.

        57.    The article speaks for itself.

        58.    Denied that Dean Biron was biased and otherwise denied.

        59.    Denied.

               a.      Denied.

        60.    Denied. Dean Biron granted Doe’s request and directed that a new hearing be

held.

        61.    Admitted that Ms. Strong met with Plaintiff on October 27, 2017 to deliver the

outcome of his appeal and that Ms. Hudak was present. Otherwise, denied as stated.

        62.    Denied.

        63.    Denied.

        64.    Admitted that Dean Biron granted Doe’s request and directed that a new hearing

be held and admitted that her letter to Doe stated: “As it appears that there is sufficient evidence

to support the sanction that was imposed, you will remain not enrolled and are not allowed on

campus. However, you may be on campus to access services at Dick’s House and/or to meet




                                                  6
            Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 7 of 23




with advisors related to your COS case.” Denied that Dean Biron upheld Doe’s expulsion on

false grounds and otherwise denied as stated.

          65.      Denied that Dean Biron found no error occurred and otherwise denied as stated.

          66.      Denied.

 October 28th – January 7th 2017; From the Day After Biron Responded to Doe’s “Request

                for Review”, Through the Day Before His Second Disciplinary Hearing

          67.      Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

          68.      Admitted that Doe was directed to engage in a second COS hearing. Otherwise,

denied.

          69.      Denied.

                   a.     Denied.

          70.      Admitted that on November 17, 2018 Brian Reed informed Doe via letter that he

would impose an immediate temporary suspension on Doe in response to an email sent by

Katharine Strong. Otherwise, denied.

          71.      The Student Handbook speaks for itself.

          72.      This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

          73.      Admitted that Ms. Strong imposed an interim temporary suspension in part due to

billing and grade-related issues. Otherwise, denied.

          74.      Denied.

          75.      Admitted that there are other lawsuits pending against Dartmouth before this

Court and allegations in those matters speak for themselves. Otherwise, denied.

          76.      Generally admitted.


                                                    7
            Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 8 of 23




          77.   Denied as stated.

                a.     Denied as stated.

          78.   Denied.

          79.   The Student Handbook speaks for itself. Otherwise, denied.

          80.   Dartmouth denies the second sentence of this paragraph. Dartmouth is without

information or knowledge sufficient to form a belief as to the truth of the remaining allegations

in this paragraph; therefore, denied.

          81.   Denied.

          82.   Denied.

          83.   Admitted that Doe contacted President Hanlon, provided information and

documents, and made requests. Dartmouth is without information or knowledge sufficient to

form a belief as to the truth of the remaining allegations in this paragraph; therefore, denied.

          84.   Keiselim Montás’ November 17, 2017 email to Plaintiff speaks for itself.

          85.   Admitted that Mr. Montás left Plaintiff a voicemail asking him to cease and

desist. Otherwise, denied as stated.

          86.   Admitted that Plaintiff attempted to contact Mr. Montás in November. Otherwise,

denied.

          87.   Denied.

          88.   Denied.

          89.   Denied.

          90.   Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.




                                                  8
            Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 9 of 23




          91.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

                 a. Dartmouth is without information or knowledge sufficient to form a belief as

                      to the truth of the allegations in this paragraph; therefore, denied.

          92.    The document to which Plaintiff refers speaks for itself. Otherwise, denied.

                 a.      Denied.

          93.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

                 a.      Denied.

          94.    Admitted that neither Kevin O’Leary nor Elizabeth Biron is currently in the

position that each held during the pendency of Doe’s disciplinary action. Otherwise, denied as

stated.

          95.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

          96.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

          97.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

          98.    Denied.

          99.    Denied.

          100.   Denied.

          101.   Denied.

          102.   Denied.




                                                     9
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 10 of 23




                                        The Second Hearing

       103.    Admitted that Plaintiff submitted a written statement in advance of the second

hearing. Dartmouth is without information or knowledge sufficient to form a belief as to the

truth of the remaining allegations in this paragraph; therefore, denied.

       104.    Denied.

       105.    Denied.

               a.      Denied.

       106.    Denied.

       107.    Admitted that the Chair on January 8, 2018 was changed to Katharine Burke on

short notice because Liz Agosto was ill. Otherwise, denied as stated.

               a. Dartmouth is without information or knowledge sufficient to form a belief as

                    to the truth of the allegations in this paragraph; therefore, denied.

       108.    Generally admitted.

       109.    The article speaks for itself.

               a.      Denied.

       110.    Denied.

       111.    Denied.

       112.    Denied as stated.

       113.    The policies speak for themselves. Otherwise, denied.

       114.    Denied.

       115.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.




                                                  10
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 11 of 23




       116.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       117.    Denied.

       118.    Denied.

       119.    Denied.

       120.    Admitted that the Committee on Standards imposed a sanction of separation on

January 8, 2018. Otherwise, denied as stated.

       121.    Denied.

       122.    Admitted that the Casenote dated January 8, 2018 stated: “The panel was also

deeply concerned that at this hearing, nine months later, the student’s description of his pain,

anger and motivations did not appear to have diminished over time and did not convey genuine

remorse or growth. Despite his assertion that he accepted responsibility and described his

behavior as the ‘worst thing’ he’d ever done, the student’s other statements led the committee to

believe he felt his actions during this period were justified and that the [other] student, her

family, and Dartmouth were to blame. Under the circumstances, the panel expressed concern for

the safety and security of the Dartmouth community if the student were to continue his education

here. They did not believe that a long period of suspension would be appropriate given the

severity of the behavior, or that it would be effective in protecting the community.” Otherwise,

denied as stated.

               a.      Denied as stated.

               b.      Denied.

       123.    Denied.

       124.    Denied.




                                                  11
           Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 12 of 23




          125.   Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

                 a.     Denied.

          126.   Denied.

          127.   Denied.

          128.   Denied.

          129.   Denied.

          130.   Generally admitted that Plaintiff alleged that Dartmouth had discriminated against

him on account of his gender in his written statement. The remainder of this paragraph states a

legal conclusion, to which no response is required. To the extent a response is required, denied.

          131.   Denied.

          132.   Admitted that the Casenote dated January 8, 2018 stated: “The panel was also

deeply concerned that at this hearing, nine months later, the student’s description of his pain,

anger and motivations did not appear to have diminished over time and did not convey genuine

remorse or growth. Despite his assertion that he accepted responsibility and described his

behavior as the ‘worst thing’ he’d ever done, the student’s other statements led the committee to

believe he felt his actions during this period were justified and that the [other] student, her

family, and Dartmouth were to blame. Under the circumstances, the panel expressed concern for

the safety and security of the Dartmouth community if the student were to continue his education

here. They did not believe that a long period of suspension would be appropriate given the

severity of the behavior, or that it would be effective in protecting the community.” Otherwise,

denied.

          133.   Denied.




                                                  12
           Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 13 of 23




          134.   Admitted that Katherine Burke met with Doe on January 9, 2018 to review the

outcome of the January 8, 2018 hearing and that others were present at that meeting. Otherwise,

denied as stated.

          135.   Admitted that when Doe heard the outcome of the hearing he became extremely

upset and began hitting the tables and walls. When he became more and more agitated and made

statements to the effect that he had nothing to live for, a counselor present, Mark Hiatt, told Doe

that he needed to go to the hospital. Otherwise, denied as stated.

                 a. Admitted that Plaintiff stated that he did not want to go to the hospital and that

                    he could not cover the costs. Otherwise, denied as stated.

                 b. Dartmouth is without information or knowledge sufficient to form a belief as

                    to the truth of the allegations in this paragraph; therefore, denied.

                 c. Admitted Dartmouth agreed to pay for certain expenses but not all of Doe’s

                    medical treatment. Otherwise, denied.

                 d. Dartmouth is without information or knowledge sufficient to form a belief as

                    to the truth of the allegations in this paragraph; therefore, denied.

          136.   Generally admitted.

          137.   Admitted that Doe raised allegations about what he believed were irregularities,

procedural errors, and violations of Dartmouth’s rules and regulations. Otherwise, denied as

stated.

          138.   Admitted.

          139.   Interim Provost David Kotz’s letter speaks for itself.

          140.   Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.




                                                  13
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 14 of 23




       141.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       142.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       143.    Denied.

       144.    Denied.

       145.    Denied.

       146.    Admitted that Plaintiff wrote an email to the COS panel members containing a

written statement. Otherwise, denied as stated.

       147.    Admitted that Mr. Montás told Plaintiff to cease contacting the COS panel

members. Otherwise, denied as stated.

       148.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       149.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       150.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

     Concerning Actions & Patterns of Behavior Undertaken by Dartmouth Employees

       151.    Denied.

       152.    Dartmouth’s policies speak for themselves.

       153.    Denied as stated.

       154.    Denied.

       155.    Denied.




                                                  14
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 15 of 23




       156.    Denied.

       157.    Denied.

       158.    Denied.

       159.    Denied.

       160.    Denied.

       161.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       162.    Denied.

       163.    Denied.

       164.    Admitted that Ms. Scaduto received Plaintiff’s records in an envelope from

Dartmouth’s Health Center. Otherwise, denied as stated.

       165.    Denied.

               a. This paragraph states a legal conclusion, to which no response is required. To

                   the extent a response is required, denied.

         Defendant’s Actions Have Severely Damaged Plaintiff Doe’s Entire Future

       166.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       167.    Denied.

       168.    Denied.

       169.    Denied.

       170.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.




                                                  15
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 16 of 23




       171.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       172.    Denied.

       173.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       174.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       175.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       176.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       177.    The Student Handbook speaks for itself.

       178.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       179.    Denied.

               a. Denied.

       180.    Denied.

       181.    Denied.

       182.    Denied.

       183.    Denied.

                                      CAUSES OF ACTION

                                       I. Breach of Contract




                                                  16
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 17 of 23




       184.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 184.

       185.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       186.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       187.    Denied.

       188.    Denied.

       189.    Denied.

                   II. Breach of Covenant of Good Faith and Fair Dealing

       190.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 190.

       191.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       192.    Denied.

       193.    Denied.

                                          III. Title IX

       194.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 194.

       195.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       196.    Generally admitted.




                                               17
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 18 of 23




       197.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       198.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       199.    Denied.

       200.    Denied.

       201.    Denied.

       202.    Denied.

       203.    Denied.

       204.    Denied.

       205.    Denied.

                                         IV. Negligence

       206.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 206.

       207.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       208.    Denied.

       209.    Denied.

       210.    Denied.

                         V. Negligent Infliction of Emotional Distress

       211.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 211.




                                               18
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 19 of 23




       212.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       213.    Denied.

       214.    Denied.

                         VI. Intentional Infliction of Emotional Distress

       215.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 215.

       216.    Denied.

       217.    Denied.

       218.    Denied.

       219.    Denied.

       220.    Denied.

       221.    Denied.



                                    VII. Estoppel and Reliance

       222.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 222.

       223.    Denied.

       224.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       225.    Dartmouth is without information or knowledge sufficient to form a belief as to

the truth of the allegations in this paragraph; therefore, denied.

       226.    Denied.




                                                  19
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 20 of 23




       227.    Denied.

       228.    Denied.

                          VIII. Unfair and Deceptive Trade Practices

       229.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 229.

       230.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       231.    Denied.

       232.    Denied.

       233.    Denied.

       234.    Denied.

       235.    Denied.

       236.    Denied.

                 IX. Equitable Relief in the form of a Declaratory Judgement

       237.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 237.

       238.    Denied.

       239.    Denied.

       240.    Denied.

       241.    Denied.

                     X. Negligent Training and Supervision of Employees

       242.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 242.




                                               20
         Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 21 of 23




       243.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       244.    This paragraph states a legal conclusion, to which no response is required. To the

extent a response is required, denied.

       245.    Denied.

       246.    Denied.

                               XI. Fraudulent Misrepresentation

       247.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 247.

       248.    Denied.

       249.    Denied.

       250.    Denied.

       251.    Denied.

       252.    Denied.

       253.    Denied.

                                 XII. Fraudulent Concealment

       254.    Dartmouth repeats and incorporates by reference each and every response

previously contained in this Answer. Dartmouth denies the allegations in paragraph 254.

       255.    Denied.

       256.    Denied.

       257.    Denied.

       258.    Denied.

       259.    Denied.




                                               21
 Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 22 of 23




260.   Denied.

                         AFFIRMATIVE DEFENSES

1.     Failure to state a claim for which relief may be granted.

2.     Waiver.

3.     Estoppel.

4.     Comparative/contributory fault and/or negligence.

5.     Unclean hands.

6.     Bad faith.

7.     Breach of contractual/handbook obligations by Plaintiff.

8.     Substantial performance.

9.     Failure to mitigate damages.

                      DEMAND FOR TRIAL BY JURY

Defendant Trustees of Dartmouth College, demands a trial by jury on all issues so triable.




Dated at Burlington, Vermont, this 25th day of March 2019.

                                      By:    /s/ Shapleigh Smith, Jr.
                                             Shapleigh Smith, Jr., Esq.*
                                             Kendall Hoechst, Esq.*
                                             DINSE
                                             209 Battery Street
                                             Burlington, VT 05401
                                             802-864-5751
                                             ssmith@dinse.com
                                             khoechst@dinse.com


Dated at Manchester, New Hampshire, this 25th day of March 2019.

                                      By:    /s/ Christopher P. McGown



                                        22
Case 1:19-cv-00109-SM Document 12 Filed 03/25/19 Page 23 of 23




                                   Christopher P. McGown, Esq.
                                   WADLEIGH, STARR & PETERS, P.L.L.C.
                                   95 Market Street
                                   Manchester, NH 03101
                                   603-669-4140
                                   cmcgown@wadleighlaw.com

                                   *Applications for admission pro hac vice
                                   forthcoming

                                   Attorneys for Trustees of Dartmouth
                                   College




                              23
